Citation Nr: 1342044	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-00 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on April 15, 2010, April 29, 2010 and May 27, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida. In furtherance of this claim, the Veteran testified at a   July 2012 Travel Board hearing at the St. Petersburg, Florida Regional Office (RO) before the undersigned Acting Veterans Law Judge.


REMAND

The Veteran has already received reimbursement from VA for private medical expenses following his initial injury and immediate hospitalization of approximately one week following a March 2010 automobile accident. The issue  presently on appeal is whether he should similarly obtain reimbursement for subsequent treatment at this facility on an outpatient basis for removal of a cast and rehabilitative therapy on his right lower extremity, on three separate occasions               in April 2010. He seeks recovery under the Veterans Millennium Health Care and Benefits Act, Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing general authority for the reimbursement of non-VA emergency treatment for nonservice-connected disabilities. See 38 U.S.C.A. § 1725. 

The Board recognizes the Veteran's contention that he should receive reimbursement from VA for what was essentially a continuation of medical care already provided. This notwithstanding, there is information from the documentation of private treatment in April 2010 indicating that Veteran has an                           auto insurance policy.  This potential source of third-party liability for medical expenses must be reviewed to the extent it impacts the balance of the claim before VA, and remand is therefore warranted.  See 38 C.F.R. § 17.1002(g) (2013) (permitting recovery "where the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, [if] the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment").

Accordingly, the case is REMANDED for the following action:

1. The Tampa, Florida VAMC should attempt to  verify with Tampa General Hospital, the private facility which provided the treatment in question, whether the Veteran's medical bills were paid            in whole or in part, through his auto insurance            policy.

2. Also contact the Veteran and request that he provide any and all information with regard to what, if any role, his auto insurance policy had in payment of his medical bills, to include whether he ever filed a claim under his policy.

3. Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file               is returned to the Board for further appellate consideration.

(continued on the next page)






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



	                  _________________________________________________
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



